Pettit, C. J.
This suit was brought by the appellee, John P. Carr, against the appellant, to recover damages for a breach of a contract to furnish cars and transport fat cattle from Monticello, Indiana, to Pittsburgh, Pennsylvania.
Proper issues were formed, and a trial by jury was had, resulting in a verdict for the plaintiff for five hundred dollars. A motion for a new trial was overruled, and judgment was rendered on the verdict. The overruling of this motion is the only error assigned. The causes for a new trial were:
1. The verdict is contrary to law.
2. The verdict is contrary to the evidence.
3. The damages are excessive.
It is objected in the appellant’s brief that evidence was given as to an item of damage that is not stated in the bill of particulars.
*176There was no objection below to the introduction of any •part of the evidence, and it is too late to raise the objection here for the first time. The real and only question in the case is as to the sufficiency of the evidence to sustain the verdict.
We have carefully read, examined, and considered the evidence, and we think it justified the verdict given, and that on it the verdict might have been larger, if the complaint had asked greater damages.
The judgment is affirmed, at the costs of the appellant.